               Case 2:16-cv-01454-JLR Document 108
                                               107 Filed 06/25/20
                                                         06/24/20 Page 1 of 5
                                                                            4




1                                                                                  Judge James L. Robart
2                                                                   Magistrate Judge Brian A. Tsuchida
3
4
5
6
7
8
9
10                                    UNITED STATES DISTRICT COURT
11                          FOR THE WESTERN DISTRICT OF WASHINGTON
12                                              AT SEATTLE
13
14   ARTURO MARTINEZ BAÑOS, et al.,                )       No. 2:16-cv-01454-JLR-BAT
15                   Petitioners-Plaintiffs        )
16                               v.                )       JOINT MOTION TO STAY
17                                                 )       PROCEEDINGS
18   ELIZABETH GODFREY, et al.,                    )
19                   Respondents-Defendants.       )
20   ______________________________                )
21
22           On April 7, 2020, and June 1, 2020, the United States Circuit Court for the Ninth Circuit
23   issued its opinion and mandate affirming in part, reversing in part, and vacating in part this
24   Court’s order adopting Chief Magistrate Judge Tsuchida’s report and recommendation on the
25   parties’ cross-motions for summary judgment, and remanding the case to this Court for further
26   proceedings. See Flores Tejada v. Godfrey, et al., 954 F.3d 1245 (9th Cir. 2020). Thereafter, on
27   June 12, 2020, this Court issued an order asking the parties to file, within fourteen days, a joint
28   JOINT MOTION TO                                                      Department of Justice, Civil Division
     STAY PROCEEDINGS                                                       Office of Immigration Litigation
                                                                           P.O. Box 868 Ben Franklin Station
     (Case No. 2:16:-cv-01454)                                                  Washington, D.C. 20044
                                                  -1-                               (202) 305-7181
                  Case 2:16-cv-01454-JLR Document 108
                                                  107 Filed 06/25/20
                                                            06/24/20 Page 2 of 5
                                                                               4




1    status report proposing how the Court should proceed on remand. The parties, by and through
2    their undersigned attorneys of record, move this Court to stay proceedings in this case until the
3    time to file a petition for a writ of certiorari before the Supreme Court of the United States has
4    elapsed.
            The Supreme Court of the United States issued a miscellaneous order on March 19, 2020,
5
6    extending the time to file petitions for writs of certiorari. Specifically, in light of the public

7    health concerns related to COVID-19, the Supreme Court ordered that “the deadline to file any
8
     petition for a writ of certiorari due on or after the date of this order is extended to 150 days from
9
     the date of the lower court judgment, order denying discretionary review, or order denying a
10
11   timely petition for rehearing. See Rules 13.1 and 13.3.” Miscellaneous Order, 592 U.S. __

12   (Mar. 19, 2020). 1 The Ninth Circuit published its Opinion in this case on April 7, 2020, after the
13   Supreme Court’s March 19, 2020, miscellaneous order. As such, the time to file a petition for a
14
     writ of certiorari in this case is still running and will not elapse until September 4, 2020.
15
                In the interests of justice and judicial economy, the parties thus jointly ask this court to
16
17   stay all proceedings in this case until September 5, 2020, when the time to file a certiorari

18   petition before the Supreme Court has elapsed as Defendants are currently determining whether
19   they will file a petition for certiorari in this matter. Entry of an order granting this joint request
20
     will not prejudice the class members’ interests as they will continue to receive bond hearings
21
     after 180 days of detention.
22
23
     Dated: June 24, 2020                                  Respectfully submitted,
24
                                                           JOSEPH H. HUNT
25
                                                           Assistant Attorney General
26                                                         Civil Division

27   1
         https://www.supremecourt.gov/orders/courtorders/031920zr_d1o3.pdf (last visited, June 23, 2020).
28   JOINT MOTION TO                                                                Department of Justice, Civil Division
     STAY PROCEEDINGS                                                                 Office of Immigration Litigation
                                                                                     P.O. Box 868 Ben Franklin Station
     (Case No. 2:16:-cv-01454)                                                            Washington, D.C. 20044
                                                          -2-                                 (202) 305-7181
               Case 2:16-cv-01454-JLR Document 108
                                               107 Filed 06/25/20
                                                         06/24/20 Page 3 of 5
                                                                            4




1
                                           WILLIAM C. PEACHEY
2                                          Director, Office of Immigration Litigation

3                                          KATHERINE J. SHINNERS
                                           Senior Litigation Counsel
4
                                           District Court Section
5
6                                          /s/ Gladys M. Steffens Guzmán
7                                          GLADYS M. STEFFENS GUZMÁN
                                           Trial Attorney
8                                          District Court Section
                                           Office of Immigration Litigation
9                                          P.O. Box 868, Ben Franklin Station
10                                         Washington, DC 20044
                                           Tel: 202.305.7181
11
                                           eMail: Gladys.Steffens-Guzman@usdoj.gov
12
13                                         Attorneys for Defendants

14
                                           s/ Matt Adams
15                                         Matt Adams, WSBA No. 28287
                                           Aaron Korthuis
16
                                           NORTHWEST IMMIGRANT RIGHTS PROJECT
17                                         615 Second Ave., Suite 400
                                           Seattle, WA 98104
18                                         Tel: (206) 957-8611
                                           matt@nwirp.org
19
20                                         Attorneys for Plaintiffs

21
22
23
24
25
26
27
28   JOINT MOTION TO                                             Department of Justice, Civil Division
     STAY PROCEEDINGS                                              Office of Immigration Litigation
                                                                  P.O. Box 868 Ben Franklin Station
     (Case No. 2:16:-cv-01454)                                         Washington, D.C. 20044
                                          -3-                              (202) 305-7181
              Case
               Case2:16-cv-01454-JLR
                    2:16-cv-01454-JLR Document
                                       Document107-1
                                                108 Filed
                                                     Filed06/25/20
                                                           06/24/20 Page
                                                                     Page41ofof52




1                                                                                 Judge James L. Robart
2                                                                   Magistrate Judge Brian A. Tsuchida
3
4
5
6
7
8
9
10                                    UNITED STATES DISTRICT COURT
11                          FOR THE WESTERN DISTRICT OF WASHINGTON
12                                              AT SEATTLE
13
14   ARTURO MARTINEZ BAÑOS, et al.                 )       No. 2:16-cv-01454-JLR-BAT
15                   Petitioners-Plaintiffs        )
16                               v.                )       ORDER GRANTING JOINT
17                                                 )       MOTION TO STAY
18                                                 )       PROCEEDINGS
19   ELIZABETH GODFREY, et al.,                    )
20                   Respondents-Defendants.       )
21   ______________________________                )
22           The Court, having reviewed the pleadings and materials in this case, it is hereby
23
     ORDERED that:
24
             The Joint Motion to Stay Proceedings is GRANTED. Proceedings in this case are stayed
25
26   until September 5, 2020. The parties shall file a joint status report advising the court of the
                                                                                                          JLR
27   //
28   ORDER GRANTING JOINT MOTION TO
     STAY PROCEEDINGS

     (Case No. 2:16:-cv-01454)
                                                  -1-
              Case
               Case2:16-cv-01454-JLR
                    2:16-cv-01454-JLR Document
                                       Document107-1
                                                108 Filed
                                                     Filed06/25/20
                                                           06/24/20 Page
                                                                     Page52ofof52




1            status of this matter by no later than September 5, 2020.                     JLR

2
             DATED this ____          June
                        25th day of _________________, 2020.
3
4
5
6
                                                        A _____________________
                                                          JAMES L. ROBART
                                                          District Judge
7                                                         United Stated District Court
                                                          Western District of Washington
8
9
10
11
12
13
14   Presented by:
15   GLADYS M. STEFFENS GUZMÁN
16
17   /s/ Gladys M. Steffens Guzmán
     GLADYS M. STEFFENS GUZMÁN
18
     Office of Immigration Litigation
19   Department of Justice, Civil Division
     Trial Attorney, District Court Section
20   P.O. Box 868, Ben Franklin Station
     Washington, DC 20001
21
     Telephone: (202) 305-7181
22   Facsimile: (202) 305-1890

23   E-Mail: gladys.steffens-guzman@usdoj.gov
24
25
26
27
28   ORDER GRANTING
     JOINT MOTION TO STAY PROCEEDINGS

     (Case No. 2:16:-cv-01454)
                                                 -2-
